EDWARDS, Judge.
Morris Roubique, Jr., alleging that his wife, Nelda Stewart Roubique, had abandoned him, filed suit for a separation from bed and board. Nelda Roubique reconvened and claimed that she had been abandoned by Mr. Roubique.
Following trial, judgment was signed in favor of Morris Roubique granting him a separation. Mrs. Roubique was awarded alimony pendente lite of $150.00 per month but her reconventional demand was otherwise dismissed. She has appealed. We affirm.
LSA-C.C. Art. 143 specifies the elements of abandonment:
“Separation grounded on abandonment by one of the parties can be admitted only in the case when he or she has withdrawn himself or herself from the common dwelling, without a lawful cause, has constantly refused to return to live with the other, and when such refusal is made to appear in the manner hereafter directed; provided, however, that separation grounded on abandonment may be the object of a reconventional demand in any suit for separation from bed and board.”
The party seeking a separation grounded on abandonment must prove each element. Bergeron v. Bergeron, 372 So.2d 731 (La. App. 4th Cir. 1979).
Counsel for appellant urges that the trial court erred in finding a constant refusal of Mrs. Roubique to return to the common dwelling.
A careful review of the entire record convinces us that the trial court’s findings of fact were correct. Mrs. Roubique did indeed abandon plaintiff.
Even though he was successful in the trial court, Mr. Roubique was assessed with all costs. He has chosen not to appeal that portion of the judgment.
For the foregoing reasons, the trial court judgment is affirmed. All costs in the trial court are to be paid by Morris Roubique, Jr. All costs of this appeal are to be paid by Nelda Stewart Roubique.
AFFIRMED.